DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           KELLY MOSLEY,
                             Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-0283

                              [April 12, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara McCarthy,
Judge; L.T. Case No. 02-8801CF10A.

  Kelly Mosley, Fort Lauderdale, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.